             Case 1:13-cv-07789-LGS Document 1612 Filed 08/02/21 Page 1 of 3


                                               August 2, 2021
                                                                                                     VIA ECF
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litig., No. 1:13-cv-07789 (LGS)
Dear Judge Schofield:

        Class Plaintiffs in the above-captioned action respond to Credit Suisse’s letter (ECF No. 1611)
about the Second Circuit’s recent summary order in the SSA Bonds Antitrust Litigation, --- Fed. Appx. --
--, 2021 WL 3027170 (2d Cir. July 19, 2021) (“SSA Bonds”).

         This non-precedential summary order arising from an appeal of the district court’s dismissal of a
complaint addresses a fundamentally different set of facts, whether viewed in terms of the market in which
the alleged conspiracy arises, the actual conspiracy alleged, or whether a conspiracy in the market has, in
fact, already been proven to exist. That a different conspiracy in a different market involving different
financial instruments has been found not to be plausible has little import here, where the plausibility of
the conspiracy has been long determined. In short, SSA Bonds does not speak to any issues currently
before the Court. Credit Suisse’s attempt to assert that it has any bearing here is erroneous in several
respects.

        First, the question weighed by the Second Circuit – whether the existence of the alleged conspiracy
was plausible – is simply not before the Court. In fact, the Court has already twice determined that the
conspiracy Plaintiffs alleged against Defendants, including Credit Suisse, is plausible. In re Foreign Exch.
Benchmark Rates Antitrust Litig., 74 F. Supp. 3d 581, 590 (S.D.N.Y. 2015) (“The U.S. Complaint
sufficiently alleges the existence of a conspiracy in violation of Section 1 of the Sherman Act, and that all
Defendants were part of that conspiracy.”); see also In re Foreign Exch. Benchmark Rates Antitrust Litig.,
13 civ. 7789, 2016 WL 5108131, at *28 (Sept. 20, 2016) (denying in substantial part Defendants’ motions
to dismiss).1

        While Credit Suisse asserts “as in SSA Bonds, no evidence supports the vast overarching
conspiracy alleged by Plaintiffs or Credit Suisse’s participation in any such vast conspiracy,” ECF No.
1611 at 2, this assertion is inconsistent with this Court’s previous orders. Nor are those orders limited to
the ones in this case. Indeed, earlier this week, the Court appears to reject Credit Suisse’s contention.
Allianz Global Investors GMBH v. Bank of America Corp., No. 18-cv-10364, 2021 WL 3192814, at *4
(S.D.N.Y. July 28, 2021) (holding that “chats includ[ing] comments like ‘what kinda spreads are you
showing’ and ‘what is your boys spread.’ . . . are sufficient to plead Royal Bank of Canada’s participation
in the alleged conspiracy and acts giving rise to Plaintiff’s alleged injury.”). In support of Plaintiffs’ cross
motion for summary judgment, Plaintiffs proffered as exemplars hundreds of contemporaneous chats


1
        Indeed, here, the Court affirmed the plausibility of a broader conspiracy than that currently
alleged by Plaintiffs – a conspiracy including price-fixing with respect to benchmark “fix” transactions,
limit order transactions, and exchange-based transactions. Id.
           Case 1:13-cv-07789-LGS Document 1612 Filed 08/02/21 Page 2 of 3


demonstrating traders, including traders at Credit Suisse, coordinated and agreed upon spreads with their
competitors. See ECF No. 1601-1 (PE 1).

        Second, Credit Suisse’s arguments are aimed at arguments Plaintiffs simply do not make. The
Court in SSA Bonds affirmed the dismissal of plaintiffs’ complaint because it failed to plausibly allege the
conspiracy it sought to allege – a conspiracy affecting “every trade with every defendant” over a period
of seven years. SSA Bonds, 2021 WL 3027170, at *4 (“[W]e evaluate plaintiffs’ claims as they are alleged:
an antitrust conspiracy involving all defendants and affecting all trades with the defendants”) (emphasis
added).

       Plaintiffs’ submissions throughout this proceeding, including in recent summary judgment filings,
demonstrate an overarching conspiracy among 16 defendant banks to fix spreads to show customers.
Defendants’ chat room discussions exploited a systematic and extremely interconnected web of chats with
highly overlapping membership, where traders at competing banks worked together on a daily basis to
widen and/or stabilize spreads. Multiple traders testified that it was a common market practice to
coordinate with competitors on spreads to show customers. ECF No. 1599 at 12-13.

        Credit Suisse’s characterization of the SSA Bond market as equivalent to the FX market ignores
FX market fundamentals. Unlike the SSA Bond transactions, a FX trade is basically converting one
currency to another. This unique nature of FX transactions means the spreads in the FX market correlate
horizontally across currency pairs. Therefore, spread widening, especially in EUR/USD, would lead to
spread widening in other currency pairs. Plaintiffs also submitted evidence demonstrating vertical spread
correlation across trade sizes and spread durability during normal market conditions. Credit Suisse and
its co-conspirators acknowledged these fundamental market facts in their own spread discussions. ECF
No. 1600, ¶¶242, 244-45, ECF No. 1599 at 18-20. These fundamental aspects of the FX market made it
unnecessary for traders to coordinate and agree upon a spread each time they showed a price to a customer.

        Finally, Credit Suisse again elides the fact that the existence of a plausible price-fixing conspiracy
here is, as Plaintiffs’ briefing underscores, beyond question. There was a price-fixing conspiracy in the
FX market involving numerous Defendants. See ECF No. 1599 at 24-25 (noting existence of guilty pleas
to numerous Defendants’ participation in a price-fixing conspiracy). The only questions here are the
breadth of the conspiracy and whether Credit Suisse was involved. That Credit Suisse encouraged its
traders to discuss spreads with competitors and that those discussions touched on “almost every currency
pair,” ECF No. 1605 at 7, n.3, is surely evidence that, unlike Credit Suisse’s portrayal of SSA Bonds,
conduct cannot be readily cabined chat-by-chat into discrete conspiracies. These facts and the FX
market’s characteristics such as horizontal and vertical correlations reflect that a Credit Suisse trader’s
invocation of a “pact on spreads” with his competitors was not merely plausible, it was a market reality.
See ECF No. 1599 at 28.

        We respectfully submit that the non-precedential SSA Bonds summary order is not inconsistent
with a finding by this Court that Credit Suisse and other defendants engaged in an overarching conspiracy
to widen and/or stabilize spreads throughout the FX market.

                                          Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                                  HAUSFELD LLP
 AT LAW LLP

 s/ Christopher M. Burke                                s/ Michael D. Hausfeld
         Case 1:13-cv-07789-LGS Document 1612 Filed 08/02/21 Page 3 of 3


Christopher M. Burke                       Michael D. Hausfeld
707 Broadway, Suite 1000                   888 16th St. NW, Suite 300
San Diego, CA 92101                        Washington, DC 20006
Telephone: 619-233-4565                    Telephone: 202-540-7200

                                Co-Lead Class Counsel
